AO 245D (CASD Rev. 1/19) Judgment in a Criminal Case for Revocations
                                                                                                                FILED
                                                                                                                 JAN 2 1 zuzu
                                     UNITED STATES DISTRICT COURT                                           C1..EHl'i ..;.$ U1~T~ COURT
                                                                                                       souri-.cn-..   G1.;;'"'r1.l't\-r   Ct\llFOHNli'~
                                           SOUTHERN DISTRICT OF CALIFORNIA                             SY               Y     ll Y              CEPUT'f


             UNITED STATES OF AMERICA                                 JUDGMENT IN A CRIMINAL CASE
                                                                      (For Revocation of Probation or Supervised Release)
                                                                      (For Offenses Committed On or After November I, 1987)
                                V.
                    JOSELIN MEDINA (2)
                                                                         Case Number:        3:15-CR-03233-LAB

                                                                      Robert Carriedo
                                                                      Defendant's Attorney
REGISTRATION NO.                48249-298

 •·
THE DEFENDANT:
[gj admitted guilt to violation of allegation(s) No.         1-2

 D    was found guilty in violation of allegation(s) No.
                                                           ------------·after denial of guilty.
 Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

 Allegation Number                   Nature of Violation

              1-2                    nv3, Unlawful use ofa controlled substance or Failure to Test; VCCA (Violent Crime Control
                                     Act)




 X Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
 The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
         IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
 change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
 judgment are fully paid. lf ordered to pay restitution, the defendant shall notify the court and United States attorney of any
 material change in the defendant's economic circumstances.




                                                                       HON. LARRY !<\LAN BURNS
                                                                       CHIEF UNITED STATES DISTRICT JUDGE
AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

DEFENDANT:                JOSELIN MEDINA (2)                                                       Judgment - Page 2 of 2
CASE NUMBER:              3: 15-CR-03233-LAB

                                                 IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
   6 months




 •     Sentence imposed pursuant to Title 8 USC Section l 326(b ).
 D     The court makes the following recommendations to the Bureau of Prisons:




 •     The defendant is remanded to the custody of the United States Marshal.

 •     The defendant shall surrender to the United States Marshal for this district:
        •    at _ _ _ _ _ _ _ _ A.M.                           on
        •    as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
  •    Prisons:
        •    on or before
        •    as notified by the United States Marshal.
        •    as notified. by the Probation or Pretrial Services Office.

                                                        RETURN
  I have executed this judgment as follows:

        Defendant delivered on                                            to

  at - - - - - - - ~ - - - - - , with a certified copy of this judgment.


                                                                    UNITED STATES MARSHAL



                                      By                    DEPUTY UNITED STATES MARSHAL




                                                                                                   3:15-CR-03233-LAB
